DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-4, 6, 8-9, 11-12, 14-17 and 19-22 are rejected.
	Claims 5, 7, 10, 13 and 18 are withdrawn.


Election/Restrictions
Applicant’s election of Species B, as shown in Fig. 2, in the reply filed on March 17, 2022, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Applicant indicated that claims 1-4, 6, 8-9, 11-12, 14-17 and 19-22 read on the elected species.  Accordingly, claims 5, 7, 10, 13 and 18 are withdrawn from further consideration because they are drawn to non-elected species.


Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1: “consist” in line 6 should be replaced with --consists--.

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 8-9, 11-12, 14-17 and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the disposable filter" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 1 recites the limitation “the disposable filter consist of sterilizable materials” in lines 6-7.  It is not clear what sterilizable materials are and what type of material is applicant intending to claim.  
	Claim 22: “and/or” in lines 4-5 is confusing because it is not clear what applicant intends to claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-9, 11-12, 14-17, 19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chamberland (GB189411090).
	With respect to claim 1, Chamberland discloses a filter arrangement, as shown in Fig. 1, having: one single chamber b (housing), as shown in Fig. 2, which has an inlet c (inflow connection) for a fluid to be filtered and an outflow connection n for filtrate, as shown in Fig. 2, and at least two filter means a, f, which are firmly mounted within the housing b and form a structural unit together therewith, as shown in Fig. 2.
	Chamberland lacks the structural unit being inseparable; and all components of the disposable filter consisting of sterilizable materials.
	With respect to the structural unit being inseparable: It would have been obvious to a person having ordinary skill in the art at the time the invention was made to make the structural unit disclosed by Chamberland inseparable, as claimed by applicant, in order to facilitate its handling, since the courts have held that the use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice.  (See MPEP 2144.04 [R-1] (V) [In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)).


	With respect to claim 2, Chamberland discloses wherein at least two separate filter means a, f, are firmly mounted within the housing b, as shown in Fig. 2.

	With respect to claim 3, Chamberland discloses wherein the filter means a, f, are connected in series, as shown in Fig. 2.

	With respect to claim 4, Chamberland discloses wherein the inflow connection c and the outflow connection n are provided at opposite front ends of the housing b, as shown in Fig. 2.

	With respect to claim 6, Chamberland discloses wherein the filter means a, f, are substantially cylindrical and are arranged one on top of the other in the axial direction, as shown in Figs. 1-2.

	With respect to claim 8, Chamberland discloses wherein the filter means a, f, are configured as filter cartridges each having a hollow core area surrounded by a filter 

	With respect to claim 9, Chamberland discloses wherein the inflow connection c is in direct flow connection with the outer area of a first filter means a, as shown in Fig. 2.

	With respect to claim 11, Chamberland discloses wherein the outflow connection n is in direct flow connection with the core area of a second filter means f, as shown in Fig. 2.

	With respect to claim 12, Chamberland discloses the outer areas of the filter means a, f, are fluidically separated from each other by a barrier, as shown in Fig. 2.

	With respect to claim 14, Chamberland discloses wherein the core area of a first filter means a is in direct flow connection with the outer area of a second filter means f, as shown in Fig. 2.

	With respect to claim 15, Chamberland lacks wherein the filter means a, f, are configured as sterile filters.  However, this would have been obvious to one of ordinary skill in the art in order to provide a durable material and since one of ordinary skill would recognize to choose a desired material according to a desired application (see MPEP 

	With respect to claim 16, Chamberland lacks wherein a first filter means is configured as a pre-filter and a second filter means is configured as a sterile filter or as a virus filter.  However, this limitation has been considered to be a recitation of the intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, Chamberland teaches all the claimed structural elements, and therefore, it is inherent and/or obvious that the first and second filter means are capable of being used as a prefilter, sterile filter or virus filter, respectively.

	With respect to claim 17, Chamberland discloses wherein the filter means a, f, differ from each other with regard to at least one parameter characteristic of the filter means a, f, such as the size, as shown in Fig. 2.

	With respect to claim 19, Chamberland discloses wherein a filtration device which is ready for connection, characterized by at least one disposable filter capsule, as shown in Fig. 3.



	With respect to claim 22, Chamberland discloses a plurality of filter capsules c-h are connected to each other by rigid lines and are firmly fastened in a grid universally predetermined by a support, the filter capsules being preconfigured in particular in terms of filter type, design and/or size, and/or the connections of the joints of the filter capsules being preconfigured for a desired filtration process, as shown in Fig. 3.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chamberland (GB189411090) in view of Burbank et al. (US 2013/0327691) [hereinafter Burbank].
	With respect to claim 20, Chamberland lacks a central air filter for the common venting of all or of a group of filter capsules.
Burbank discloses a disposable module 910 (disposable filtration device), as shown in Fig. 8A, having: 4 plurality of disposable filter capsules 1007, 002A, 10028, 1002C, 10354 and 10358, connected with each other by lines, as shown in Fig. 6A, and an air vent 1047 (central air filter) or transducer protectors TP which are hydrophobic membrane air vents (see paragraph 0045), as shown in Fig. 8A, fluidically coupled to the filter capsules and configured to allow venting an entire unit of filer capsules through the central air filter (see paragraph 0045).  It would have been obvious to one of ordinary skill in the art to provide the device disclosed by Chamberland with a central air 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778